Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 12, 2016

                                          No. 04-16-00484-CR

                                  IN RE Juan Guzman ZUNIGA, Jr.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        Relator filed this petition for writ of mandamus on August 1, 2016, complaining that the
trial court had not ruled on two motions filed by Relator. On September 6, 2016, Respondent
filed copies of orders denying both motions. Because the trial court has ruled on the two
motions, Relator’s petition for writ of mandamus has been rendered moot. Accordingly, this
original mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on September 12, 2016.




                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2006CR5239, styled State v. Juan Guzman Zuniga, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.